Citation Nr: 1735237	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-09 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1992 to September 1996.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO), which continued a 30 percent rating for major depressive disorder and denied TDIU.  An interim (April 2013) rating decision increased the rating for depressive disorder from 30 to 50 percent effective March 19, 2010 (the date of the claim for increase).  In November 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  At the hearing additional evidence was submitted with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.  

The Veteran had been represented by Veterans of Foreign Wars of the United States (VFW), who apparently withdrew representation prior to the November 2016 Board hearing.  She represented herself at the hearing.  The record does not contain a new executed form (either a VA Form 21-22 or a VA Form 21-22a) appointing a representative, and the Board proceeds with the understanding that she is appearing pro se.

The issues of whether new and material evidence has been received to reopen claims of service connection for posttraumatic stress disorder (PTSD) and bipolar disorder (to include as secondary to PTSD or major depressive disorder) have been raised by the record in February 2012 and November 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

[A prior (March 2004) final rating decision denied service connection for PTSD, bipolar disorder, schizoaffective disorder, and personality disorder.  The Veteran was advised (in a December 2012 rating decision) that her claim of service connection for PTSD is moot; she was misadvised  because if any symptoms of bipolar disorder, PTSD, or any other nonservice-connected psychiatric disability, are found to be separate and distinct from symptoms of her depressive disorder, they would not be considered in rating the depressive disorder.  She is entitled to have the claim of service connection for PTSD adjudicated and, if service connection is warranted, granted.]   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on her part is required.


REMAND

The Board finds that further development of medical evidence is necessary to satisfy VA's duty to assist the Veteran.  The Veteran's only service-connected disability is major depressive disorder.  The most recent VA examination to assess her depressive disorder was in February 2016; symptoms noted included depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  The examiner stated, "It is not possible to accurately assess functional impairments due to the veterans response style.  The veteran reported events and symptoms that were inconsistent with the medical record and atypical.  She reported symptoms inconsistent with known diagnoses of the DSMIV and DSM5...This is to say that her symptoms reported are not consistent with known psychopathology."  As this opinion leaves unresolved the extent of functional impairment that flows from the service connected major depressive disorder, it is inadequate for rating purposes in the matter at hand.  As the Veteran seeks a higher rating for depressive disorder and a TDIU rating, the extent of functional impairment that results from her service-connected depressive disorder must be established, particularly in light of the fact that her most recent prior examination to assess the disability was in November 2012.  Accordingly, another (adequate for rating purposes) examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 

It also appears that records of the Veteran's psychiatric treatment during the evaluation period are outstanding.  The most recent records of VA evaluation or treatment in the record are from October 2012.  In a June 2013 statement, she reported she was "currently" receiving psychiatric treatment at the Atlanta VAMC and weekly treatment with "Dr. Whitfield at the Henderson Mil Clinic."  [The record includes several October 2012 VA records of treatment by Dr. Whitfield at the Atlanta VAMC, but not records showing ongoing treatment on a weekly basis records from "Henderson Mil Clinic."]  At the November 2016 hearing, the Veteran also reported she received treatment at the Port St. Lucie clinic in March 2016, and referral for treatment at Fort Pierce clinic,.  As it appears that she is receiving ongoing VA, and also possibly private, treatment for her service-connected psychiatric disorder, and records of such treatment are pertinent evidence in her claim for increase (and VA records are constructively of record), updated treatment records must be secured. 

The claim for a TDIU rating is inextricably intertwined with the claim being remanded, and appellate consideration of that matter must be deferred pending resolution of the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).   

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record updated (to the present, those not already associated with the record) complete clinical records of all VA psychiatric examinations and treatment the Veteran has received since October 2012, including specifically any records from the Atlanta VAMC, the Port St. Lucie VA clinic, and the Fort Pierce VA clinic.   

The AOJ should also ask the Veteran to identify the provider(s) of all private psychiatric evaluations and treatment she has received since March 2009 (one year prior to her March 2010 claim for increase) and to provide the authorizations necessary for VA to secure for the record complete clinical records of the private evaluations and treatment.
The AOJ should secure for the record complete records of the Veteran's evaluations and treatment from all providers identified.  If any records pursuant to her response are unavailable, the reason must be noted in the record.  If a private provider does not respond to a VA request for records the Veteran has authorized VA to secure, she must be so advised, and also advised that ultimately it is her responsibility to ensure that private records are received.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist (other than the February 2016 examiner) to assess the current severity of her service-connected depressive disorder.  The record (including this remand and any newly obtained records pursuant to the development above) must be reviewed by the examiner in conjunction with the examination (and the examiner should have available for review 38 C.F.R. §§ 4.126, 4.130, i.e., the portions of VA's Rating Schedule pertaining to the rating of psychiatric disability).  The examiner should specifically note all symptoms of the Veteran's depressive disorder and their impact on occupational and social functioning in detail.  The examiner should specifically note the presence (and frequency/severity) or absence of each symptom listed in the schedular criteria for 50 percent and higher ratings, as well as any symptoms of similar gravity found that are not listed in the rating criteria.  The examiner should opine as to the impact of the Veteran's depressive disorder on her employability, i.e., is she precluded from participating in regular substantially gainful employment consistent with her education and occupational experience.  
To the extent possible, the examiner should distinguish symptoms (and related impairment) attributable to the Veteran's service-connected depressive disorder from any attributable solely to a co-existing nonservice-connected psychiatric disorder.  

The examiner must include rationale with all opinions.   

3.  When the development sought above is completed, the AOJ should review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

